Citation Nr: 0715675	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-12 911	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether the substantive appeal from a May 24, 2002, rating 
decision was timely filed.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1974 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue was obtained.

2.  The veteran was not properly provided a copy of the April 
17, 2003, statement of the case at his address of record and 
his October 16, 2003, correspondence is considered to have 
been timely filed.


CONCLUSION OF LAW

A substantive appeal from the May 24, 2002, rating decision 
as to the assigned effective dates was timely filed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 (2006).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.202 (2006).  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2006).  

In computing the time limit for filing a written document the 
first day of the specified period will be excluded and the 
last day included but where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305(b) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the formality of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

VA regulations provide that notice means written notice sent 
to a claimant or payee at his or her latest address of 
record.  38 C.F.R. § 3.1(q) (2006).  The Court has held that 
in the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992)).

In this case, in correspondence dated May 24, 2002, the 
Cheyenne, Wyoming, RO notified the veteran that a 20 percent 
rating for varicose veins of the left leg was continued.  The 
veteran's notice of disagreement from the May 24, 2002, 
rating decision was received in July 2002.  In correspondence 
received by the RO on March 12, 2003, the veteran notified 
the Cheyenne RO that he was moving overseas effective April 
7, 2003.  The RO issued a statement of the case to his old 
address on April 17, 2003.  On October 16, 2003, the Cheyenne 
RO received correspondence from the veteran expressing 
continued disagreement from the May 24, 2002, rating 
decision.  

Based upon the evidence of record, the Board finds the 
veteran was not properly provided a copy of the April 17, 
2003, statement of the case at his address of record and that 
his October 16, 2003, correspondence is considered to have 
been timely filed.  Although there is no indication as to 
when the veteran actually received a copy of his statement of 
the case, his statements may be construed as indicating that 
he submitted his October 16, 2003, response within the 
requisite 60 days to perfect his appeal.  Therefore, the 
present appeal must be granted.


ORDER

The substantive appeal from a May 24, 2002, rating decision 
was timely filed; to this extent the appeal is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


